DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive.  Applicant’s arguments appear inconsistent with regard to Applicant’s disclosure and the required physics of the Applicant’s device and the prior art.
Applicant’s device is disclosed as a torque hinge which provides a torque resisting rotation of the rotating element within the torque hinge.  The only source of torque apparent in applicant’s device is friction between the rotating element and the torque assembly which requires a normal force which is perpendicularly disposed between the surfaces of the rotating element and torque assembly.  Applicant also appears to be claiming that the shaft portion of the rotating element creates an imaginary outer perimeter of a circle and the first, second and third bearing surfaces lie within the perimeter of the outermost imaginary circle perimeter.  It is unclear how the bearing surfaces of the shaft can bear against the bearing surfaces of the torque assembly if the torque assembly does not undergo elastic deformation while the bearing surfaces of the shaft are simultaneously required to remain within the perimeter of the outer most circle.  Either the torque assembly must flex or the bearing surface must not remain within the circle or the circle is so large as to contain the surfaces regardless.  Applicant’s arguments as presented create 112 issues.    The prior art of Hsu appears to operate in the same manner as applicant’s device.  
Applicant’s arguments directed toward the “tendency to rotate in a certain direction” of Hsu are therefore also traversed because these are based on a purported change to the structures of Hsu to meet the claimed limitations in order to accomplish the claimed function.  However, as shown above, either the function claimed cannot be achieved in the manner claimed or Applicant’s device functions the same as Hsu and therefore the functions are a non-issue in light of the teachings of the structure.
The rejections are upheld.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “wherein one of the rotating element and the torque assembly has a first bearing surface, the other one of the rotating element and the torque assembly has a second bearing surface and a third bearing surface corresponding to the first bearing surface”, and the claim also recites “when the rotating element rotates, orthogonal projections of the firs bearing surface, the second bearing surface and the third bearing surface on the cross section are located in the circle continuously”   which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu ‘483.
**Examiner notes that these claim limitations are not clearly understood, but a rejection on the merits is provided, insofar as the claims are best understood.
Regarding Claim 1, Hsu teaches:
“a rotating element (see element 3); and
a torque assembly (10) rotatably sleeving the rotating element to generate torque, 
wherein one of the rotating element and the torque assembly has a first bearing surface (33), the other one of the rotating element and the torque assembly has a second bearing surface (1112) and a third bearing surface (1111) corresponding to the first bearing surface, and there is a first included angle between a plane where the second bearing surface is located and a plane where the third bearing surface is located, 
wherein a shape of the first bearing surface corresponds to a shape of the second bearing surface, the shape of the first bearing surface corresponds to a shape of the third bearing surface, and when the rotating element rotates relative to the torque assembly to make the first bearing surface bear against the second bearing surface or the third bearing surface, the torque is reduced (see figs. 12, 14, and 16), 
wherein the rotating element has a shaft portion (see element 3), a cross section is defined at a part of the shaft portion, where the part of the shaft portion (see 31) does not have the first bearing surface, the second bearing surface, and the third bearing surface, the cross section is perpendicular to a central axis of the shaft portion, and a circle (defined by 31) is defined by an outermost periphery of the cross section of the shaft portion, wherein when the rotating element rotates, orthogonal projections of the first bearing surface (see 331), the second bearing surface (see 331) and the third bearing surface (see 331) on the cross section are located in the circle continuously”
Regarding Claim 4, Hsu teaches:
“wherein the rotating element has the first bearing surface (see 33), and the torque assembly has the second bearing surface (see 1112) and the third bearing surface (see 1111)”
Regarding Claim 5, Hsu teaches:
“a first torque element having the second bearing surface (see fig. 8, assembly 10, elements 1 and surface 1112); 
and a second torque element having two third bearing surfaces (see fig. 8, assembly 10, elements 1 and surfaces 1111, 1211), wherein the first bearing surface is adapted for bearing against the corresponding third bearing surface”
Regarding Claim 8, Hsu teaches:
“the other one of the rotating element and the torque assembly further has a fourth bearing surface (see Hsu element 112) corresponding to the first bearing surface, there is a second included angle between the plane where the second bearing surface is located and a plane where the fourth bearing surface is located, and when the rotating element rotates relative to the torque assembly to make the first bearing surface bear against the fourth bearing surface, the torque is reduced (see below)”
**Examiner's Note: Examiner notes that the above claim contains the claim language “when the rotating…torque is reduced”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Hsu, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 9, Hsu teaches:
“a number of the rotating elements is two (see elements 3 and 4), the torque assembly is rotatably sleeved on the two rotating elements, and the torque hinge module further comprises: two brackets (see elements 32, 42) fixed to the rotating elements; and a synchronization mechanism (see element 2) connected between the two rotating elements, so that the two rotating elements pivot synchronously”
Regarding Claim 10, Hsu teaches:
“two brackets, wherein one of the two brackets sleeves the torque assembly (see element 5), and the other one of the two brackets is fixed to the rotating element (see element 32)”

Claim(s) 1, 3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu ‘483.
Regarding Claim 1, in an alternative interpretation, Hsu teaches:
“a rotating element (see element 3); and
a torque assembly (10) rotatably sleeving the rotating element to generate torque, 
wherein one of the rotating element and the torque assembly has a first bearing surface (1111), the other one of the rotating element and the torque assembly has a second bearing surface (33) and a third bearing surface (331) corresponding to the first bearing surface, and there is a first included angle between a plane where the second bearing surface is located and a plane where the third bearing surface is located, 
wherein a shape of the first bearing surface corresponds to a shape of the second bearing surface, the shape of the first bearing surface corresponds to a shape of the third bearing surface, and when the rotating element rotates relative to the torque assembly to make the first bearing surface bear against the second bearing surface or the third bearing surface, the torque is reduced (see figs. 12, 14, and 16), 
wherein the rotating element has a shaft portion (see element 3), a cross section is defined at a part of the shaft portion, where the part of the shaft portion (see 31) does not have the first bearing surface, the second bearing surface, and the third bearing surface, the cross section is perpendicular to a central axis of the shaft portion, and a circle (defied by 31) is defined by an outermost periphery of the cross section of the shaft portion, wherein when the rotating element rotates, orthogonal projections of the first bearing surface (see 331), the second bearing surface (see 331) and the third bearing surface (see 331) on the cross section are located in the circle continuously”
Regarding Claim 3, Hsu teaches:
“wherein the first included angle is 90 degrees (see below)”

    PNG
    media_image1.png
    403
    537
    media_image1.png
    Greyscale

Regarding Claim 6, Hsu teaches:
“the torque assembly has the first bearing surface (see 1111), and the rotating element has the second bearing surface and the third bearing surface (see 33 331)”
Regarding Claim 7, Hsu teaches:
“the torque assembly comprises two torque elements (see multiple elements in assembly 10), and each of the torque elements has the first bearing surface (see 1111)”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677